1                                                                           JS-6
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                         CENTRAL DISTRICT OF CALIFORNIA
9
                                                 )
10   LUIS MARQUEZ,                               ) Case No. CV 19-6178-DMG (AGRx)
                                                 )
11                            Plaintiff,         )
                                                 ) JUDGMENT
12               v.                              )
                                                 )
13                                               )
     CMG ENTERPRISES LLC; LA                     )
14                                               )
     AMAPOLA, INC.,                              )
15                                               )
                              Defendants.        )
16
17
18         The Court having granted Judgment in favor of Defendants CMG Enterprises, LLC
19   and La Amapola, Inc. by order dated April 2, 2020,
20         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in
21   favor of Defendants and against Plaintiff Luis Marquez.
22
23   DATED: April 2, 2020
24                                                           DOLLY M. GEE
                                                     UNITED STATES DISTRICT JUDGE
25
26
27
28



                                               -1-
